DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/618,986 filed 12/03/2019. Claims 1-6 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, the intended scope of the phrase “by turning from an annular stainless steel” is unclear and confusing because it is not clear what the phrase “turning from” is referring to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. (7,786,637) in view of JP (06-229423). Sekimoto et al. discloses a rolling bearing, comprising: 
an inner ring (1);
an outer ring (2); and
a plurality of rolling elements (3) interposed between the inner ring (1) and the outer ring (2), wherein the inner ring and the outer ring are made of stainless steel (col. 5, lines 22-25; and 
wherein a raceway surface (2a, 1a) with which the rolling element is in rolling-contact is provided in each of the inner ring and the outer ring and is a shot-blasting surface (col. 5, line 26-29) or a calcium zinc phosphate type coating which functions as a solid lubricant layer (see col. 5, lines 59-64), and a coating layer made of a solid 
Regarding claim 2, Sekimoto et al. clearly discloses the in the inner ring (1) and the outer ring (2); a contact surface which is a surface other than the raceway surface and is in contact with another member is a blast surface, and a coating layer is formed on the blast surface by a solid lubricant film (see col. 5, lines 15-46)
	Regarding claim 3, Sekimoto et al. clearly discloses the coating layer is a coating layer comprises a molybdenum disulfide film (see col. 5, lines 26-29).
	Regarding claim 4, Sekimoto et al. fails to disclose the value of the finished roughness as claimed. JP (06-229423) clearly discloses the superfinished surface has a surface roughness of 0.2-0.5 µm (which is within the range 0.1-0.8 as claimed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the finished roughness of Sekimoto et al. so that it is in a ranges of 0.2-0.5 µm in view of JP (06-229423) in order to reduce friction and wear.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. in view of JP (06-229423). Sekimoto et al. discloses a touchdown bearing and the relating to a method of manufacturing a rolling bearing, and most specifically including the rolling bearing comprises:
an inner ring (1);
an outer ring (2); and
a plurality of rolling elements (3) interposed between the inner ring (1) and the outer ring (2), wherein the inner ring and the outer ring are made of stainless steel (col. 5, lines 22-25; and obtaining an intermediate product to be the inner ring or the outer ring and by a stainless steel material and processing the intermediate product together with the rolling element (3); and providing a finished surface and forming a coating layer as a solid lubricant one the finished surface (see col. 5, lines 15-46; col. 6, lines 35-59). Sekimoto et al. fails to disclose the process of polishing and superfinishing. JP (06-229423) disclose a method for applying a rolling bearing. The steps of superfinishing an intermediate member inherently includes polishing the intermediate product to form a raceway surface, and applying a solid lubricant coating layer (1a, 2a).  More specifically see attached doc. translation paragraph [0010]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the raceway surfaces of Sekimoto et al. to include a superfinishing surface having a solid lubricant layer thereon in view of JP (06-229423) in order to reduce friction, the effects of high load temperature and increase durability of the bearing surface.  
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656